Case: 12-10982       Document: 00512419156         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-10982
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ADAM JOSHUA CORTEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-280-1


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       A jury convicted Adam Joshua Cortez of attempting to entice a minor, via
the internet and a cellular telephone, to engage in illegal sexual activity and
with committing that offense while a registered sex offender. The district court
sentenced him to a total term of 360 months of imprisonment, to be followed by
a lifetime term of supervised released. Cortez now appeals.
       Cortez did not object to the special conditions of his release in the district
court. Accordingly, we will review Cortez’s challenges to the conditions for plain

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10982     Document: 00512419156      Page: 2   Date Filed: 10/25/2013

                                  No. 12-10982

error only. See United States v. Ellis, 720 F.3d 220, 225 (5th Cir. 2013), petition
for cert. filed (Aug 16, 2013) (No. 13-5918).
      On appeal, Cortez argues that the district court erred by imposing
excessively onerous special conditions of supervised release in his case. He
contends that the conditions individually and cumulatively are a greater
deprivation of liberty than necessary under 18 U.S.C. § 3583(d)(2). Cortez
specifically challenges the conditions (1) restricting his use of computers and the
internet, (2) banning him from contact with persons under the age of 18, (3)
banning him from places where children may frequently congregate, (4)
conditionally restricting him from dating or befriending anyone with children
under the age of 18 who live at home, (5) banning him from possessing sexually
oriented or sexually stimulating materials of adults, (6) banning him from
patronizing any place where sexually oriented or sexually stimulating materials
are available, and (7) requiring him to participate in treatment programs that
may include psycho-physiological testing and prescribed medications.
      Cortez’s challenge to the special condition requiring to participate in
treatment programs is not ripe for appeal. See Ellis, 720 F.3d at 227. The
remaining conditions imposed in Cortez’s case are similar to those this court
upheld in Ellis. See id. at 225-27. Cortez has offered no convincing argument
to distinguish the conditions imposed in his case from those this court found to
be appropriate in Ellis. Given Cortez’s solicitation offense, and the pornography
found on his computer, the district court did not err, much less commit plain
error, in imposing those conditions. See Puckett v. United States, 556 U.S. 129,
135 (2009).
      AFFIRMED.




                                        2